DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are currently pending
Claims 5-20 were previously withdrawn from consideration
Claims 1-2 are currently amended
Claims 1-4 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/794421, U.S. Patent 9670442 B2, and U.S. Patent 10611989 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 17-18 states “measured prior to exposure the cation and anion exchange media” and instead should state “measured prior to exposure of the cation and anion exchange media” for further clarity.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Lines 16-17 states “measured prior to exposure the cation and anion exchange media” and instead should state “measured prior to exposure of the cation and anion exchange media” for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the non-wine alcoholic beverage’s pretreatment conductivity value.” on line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-4 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation “the non-wine alcoholic beverage’s pretreatment conductivity value.” on line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2292157 A) in view of Bellamy et al. (U.S. 2009/0291171 A1) (hereinafter “Bellamy”) and further in view of Armes et al. (U.S. 2006/0088632 A1) (hereinafter “Armes”).

Regarding Claim 1:
Jones teaches a method of treating a non-wine alcoholic beverage (see page 1), comprising:
after production and bottling of the non-wine alcoholic beverage, exposing the non-wine alcoholic beverage to an ion exchange matrix that includes a mixture of cation exchange media and anion exchange media (e.g., the column mentioned in the paragraph spanning pages 6-7) that comprise:
(1) cation exchange media that are in hydrogen form (see the paragraph spanning pages 4-5), and
(3) anion exchange media that are in hydroxide form (see the paragraph spanning pages 4-5).
Jones does not explicitly teach (2) cation exchange media that are in mineral form comprising potassium mineral form.
Bellamy further teaches the concept of treating wine with cation exchange media (see Bellamy paragraph 16) in potassium mineral form (see Bellamy paragraph 29) in order to remove haze-forming substances therefrom (see Bellamy the abstract).  One of ordinary skill in the art could have combined the cation exchange media in potassium form disclosed by Bellamy with the mixture of cation exchange media in hydrogen form and anion exchange medium in hydroxide form employed by Jones, and in combination, each element would merely perform the same function as it does separately. In addition, one of ordinary skill in the art would have recognized that the results of the combination were predictable since each element is capable of removing undesirable substances from wine.
Jones and Bellamy do not explicitly teach (4) anion exchange media that are in chloride mineral form.
Armes further teaches that it is known to remove acid groups from wine using anion exchange media in chloride form (see Armes paragraphs 44, 45, and 47). One of ordinary skill in the art could have combined the anion exchange media in chloride mineral form as disclosed by Armes with the combination suggested by Jones and Bellamy, and in combination, each element would merely perform the same function as it does separately. In addition, one of ordinary skill in the art would have recognized that the results of the combination were predictable since each element is capable of removing undesirable substances from wine.
The combination suggested by Jones, Bellamy, and Armes is capable of functioning such that exposure of the wine to the ion exchange matrix in the container results in binding ions of the mixture to one or more cationic or anionic constituents present in the wine, reduced concentration of the one or more cationic or anionic constituents in the wine, and maintenance of a conductivity of the wine equal to or greater than the wine's pretreatment conductivity value measured prior to exposure of the cation and anion exchange media since it includes the same elements to the extent claimed.

Regarding Claim 3:
The combination of Jones, Bellamy and Armes teaches the method of Claim 1, wherein the non-wine alcoholic beverage is a beer formed in a fermentation process (Examiner’s note:  this claim limitation is merely the material worked upon) (see Jones page 1 discussing beer).

Regarding Claim 4:
The combination of Jones, Bellamy and Armes teaches the method of Claim 3, wherein the beer after the exposing has an at least 20 percent reduction in at least one of cationic constituents including one or more of putrescine, cadaverine or tyramine (see Jones pages 5-6).

Other References Considered
Tarantino (U.S. 2007/0196546 A1) teaches a method and system for removing contaminants from an alcoholic beverage.

Brown (U.S. 5,071,664) teaches a method of removing sulfites from standard wine.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim 2 objection has been considered and is now withdrawn as a result of the current claim amendment.  However, a new set of claim objections are now made (see above).
The previous 112(b) claim rejection has been considered and is still maintained as Applicant has not corrected the 112(b) issue.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer on 07/28/2022.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Examiner suggests incorporating previous dependent claim 2 limitation “wherein the ion exchange matrix further includes anti-allergenic ingredient including one or more of anti-histamines or vasoconstrictors bound thereto, the anti-allergenic ingredient being released from the ion exchange matrix when the non-wine alcoholic beverage is exposed to the ion exchange matrix” into current amended, independent claim 1 and further canceling claim 2.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773